LAVERY, J.,
concurring in part and dissenting in part. Although I agree with parts II and III of the majority opinion, I respectfully dissent from part I.
I
The majority concludes that it was unnecessary for the trial court to conduct an evidentiary hearing before it determined that defense counsel had violated the sequestration order. I respectfully disagree.
Although this court has stated that a trial court must conduct an inquiry into the facts and circumstances of each case to ascertain whether a sequestration order has been violated; State v. Crumble, 24 Conn. App. 57, 61, 585 A.2d 1245, cert. denied, 218 Conn. 902, 588 A.2d 1077 (1991); State v. Scott, 16 Conn. App. 172, 182, 547 A.2d 77, cert. denied, 209 Conn. 821, 551 A.2d 758 (1988); neither this court nor our Supreme Court has provided trial courts with additional guidance concerning the form and scope of that inquiry. In resolving this issue, I find instructive our Supreme Court’s decision in State v. Brown, 235 Conn. 502, 526-32, 668 A.2d 1288 (1995) (en banc), in which the court explained the form of *98inquiry that a trial court should conduct when faced with an allegation of jury misconduct.
In Brown, our Supreme Court held that when faced with an allegation of jury misconduct, a trial court must conduct a preliminary inquiry to determine whether the allegations require further investigation or some other response. Id., 525-26. The “form and scope may vary from a preliminary inquiry of counsel, at one end of the spectrum, to a full evidentiary hearing at the other end of the spectrum, and, of course, all points in between. Whether a preliminary inquiry of counsel, or some other limited form of proceeding, will lead to further, more extensive, proceedings will depend on what is disclosed during the initial limited proceedings and on the exercise of the trial court’s sound discretion with respect thereto.” Id., 526.
In this case, the trial court conducted a preliminary inquiry of counsel. The majority concludes that it was unnecessary for the trial court to conduct an evidentiary hearing because the representations of counsel were sufficient to support the trial court’s finding that defense counsel had violated the sequestration order. In many instances, the representations of counsel, without more, will constitute a sufficient basis for a trial court’s decision. “To impose a requirement of a factual showing in every case to support representations of counsel concerning such matters would impugn the veracity of counsel and impose a staggering burden of time and effort on our already overburdened court system.” State v. Haye, 214 Conn. 476, 482-83, 572 A.2d 974 (1990).
Although a trial court need not conduct an evidentiary hearing whenever it is confronted with a potential violation of a sequestration order, in the present case, the trial court should have conducted a hearing because defense counsel specifically challenged the prosecutor’s unsupported allegation that there had been such a violation. “Evidentiary support of counsel’s representations may be found necessary by the court . . . *99under certain contested circumstances-, see State v. Aillon, 202 Conn. 385, 521 A.2d 555 (1987) . . . .” (Emphasis added.) State v. Haye, supra, 214 Conn. 483.
In Haye, the defendant claimed that an evidentiary hearing was necessary because the representations of counsel, absent the presentation of evidence, could not support a finding of good cause to continue a probable cause hearing. Id., 482. Although our Supreme Court denied the defendant’s claim, it observed that it would have decided otherwise if, at trial, the defendant had specifically challenged the accuracy of the state’s representations. Id. Additionally, the court observed: “In Ail-Ion, we [determined] that unsupported representations of defense counsel [were] insufficient to establish either the unavailability of an expert witness or the defendant’s need for a continuance to acquire a substitute witness. We did not say that representations of counsel can never be sufficient, but held that under the circumstances presented in Aillon, the representations simply were inadequate. In that case the unsupported representations of counsel were insufficient because the state at trial challenged those representations and put the defendant to his burden of proof.” (Emphasis in original.) Id., 482 n.7.
In the present case, the record demonstrates that defense counsel specifically contested the prosecutor’s unsupported representation that there had been a violation of the sequestration order. On January 23, 1997, the prosecutor claimed that defense counsel had violated the sequestration order by questioning the defendant’s wife in George Thibodeau’s presence about why she had failed to offer certain testimony and then suggesting that Thibodeau could testify as to these matters. Although defense counsel admitted that he “may have asked [the defendant’s wife] a question about what she said when she testified,” he claimed, “[Thibodeau] was in no way tainted . . . any comment that was made to *100[the defendant’s wife] where I may have questioned something that she said was inconsequential and in no way goes to the substance of what we are talking about here which has to do with [Thibodeau’s] relationship with the family and what he observed of the conduct of the parents of the alleged victim.”
After the trial court concluded that there had been a violation of the order, defense counsel responded: “I want to be clear about one thing, and that is that the substance of the testimony [of the defendant’s wife has] not gone in front of Mr. Thibodeau . . . and by no stretch of the imagination am I conceding or saying in any way here that I discussed in any important way what her testimony was to Mr. Thibodeau and how he should respond to that.” Additionally, defense counsel questioned the adequacy of the basis for the trial court’s determination.1 On January 24, 1997, defense counsel renewed his challenge.
Defense counsel contested the prosecutor’s representation that there had been a violation of the sequestration order. On the basis of our Supreme Court’s reasoning in Haye and Aillon, which I find persuasive in this context, I would hold that the trial court’s failure to conduct an evidentiary hearing constituted an abuse of discretion.
II
The majority next concludes that the scope of the sequestration order was not limited to communications that took place inside the courtroom. I respectfully disagree.
*101Although a sequestration order may impose a broader prohibition than that provided by Practice Book § 42-36, formerly § 876; see State v. Crumble, supra, 24 Conn. App. 61; a sequestration order granted pursuant to § 42-36 does no more than prohibit a sequestered witness from being in the courtroom when he is not testifying. See Practice Book § 42-36; see also State v. Williams, 169 Conn. 322, 331, 363 A.2d 72 (1975) (interpreting text of General Statutes § 54-85a, which is the same as Practice Book § 42-36). The state moved for a sequestration order pursuant to § 876 and, therefore, in its initial form, the sequestration order prohibited witnesses only from being in the courtroom when they were not testifying.
Later in the proceeding, however, the trial court instructed Elizabeth Foran, Q’s guardian ad litem, that she could not discuss what she had observed in the courtroom with any of the state’s witnesses. If the “enforcement [of sequestration orders] is to work justice and not injustice, care must be taken by the trial courts and by counsel to insure that those orders are plainly announced and that their effect is made clear to all witnesses.” Jury v. Commonwealth, 10 Va. App. 718, 722, 395 S.E.2d 213 (1990). It is not clear in the record whether the trial court’s informal modification of the sequestration order applied only to Foran or to all prospective witnesses or to every witness, including those who had already testified. I would resolve this ambiguity in favor of the defendant and limit the scope of the sequestration order to the explicit terms of § 876.
Ill
The majority also concludes that the trial court’s exclusion of Thibodeau’s testimony did not violate the defendant’s constitutional right to present a defense. I respectfully disagree.
*102“ ‘The right to offer the testimony of witnesses, and to compel their attendance, if necessary, is in plain terms the right to present a defense, the right to present the defendant’s version of the facts .... Just as an accused has the right to confront the prosecution’s witnesses for the purpose of challenging their testimony, he has the right to present his own witnesses to establish a defense. This right is a fundamental element of due process of law.’ Washington v. Texas, 388 U.S. 14, 19, 87 S. Ct. 1920, 18 L. Ed. 2d 1019 (1967).” State v. McPhail, 213 Conn. 161, 178, 567 A.2d 812 (1989). “It is a right which derives not only from the general fairness requirements of the due process clause of the fourteenth amendment but also, and more directly, from the compulsory process clause of the sixth amendment.” Rosario v. Kuhlman, 839 F.2d 918, 924 (2d Cir. 1988); see State v. Carter, 228 Conn. 412, 422, 636 A.2d 821 (1994).
“When defense evidence is excluded, such evidence may give rise to a claim of denial of the right to present a defense. Chambers v. Mississippi, 410 U.S. 284, 289-90, 93 S. Ct. 1038, 35 L. Ed. 2d 297 (1973).” State v. Bova, 240 Conn. 210, 236, 690 A.2d 1370 (1997); State v. Cavell, 235 Conn. 711, 720, 670 A.2d 261 (1996). “Whether a trial court’s erroneous restriction of a defendant’s or defense witness’s testimony in a criminal trial deprives a defendant of his due process right to present a defense is a question that must be resolved on a case by case basis.” (Internal quotation marks omitted.) State v. Barletta, 238 Conn. 313, 322, 680 A.2d 1284 (1996).
In Holder v. United States, 150 U.S. 91, 92, 14 S. Ct. 10, 37 L. Ed. 1010 (1893), the Supreme Court held that a defense witness’ violation of a sequestration order, without more, did not warrant his exclusion. “The exclusion of a witness is a strongly disfavored sanction because of the severe consequences it holds for the *103defendant. In particular, the [United States] Supreme Court has long recognized that [t]he right to offer the testimony of witnesses ... is in plain terms the right to present a defense .... Because of this constitutionally based right of the defendant to present evidence in his favor, disqualification of defense witnesses is too harsh a penalty to impose in the absence of misbehavior by the defendant or his counsel.” (Citation omitted; internal quotations marks omitted.) United States v. Hobbs, 31 F.3d 918, 922 (9th Cir. 1994).2 Accordingly, the defendant’s claim should be reviewed in light of the federal judiciary’s reluctance to impose this harsh sanction.
At trial, the defendant claimed that a feud had developed between the victim’s parents and him over the use and ownership of the home, which the defendant and his wife shared with the victim and her family. Additionally, he claimed that the victim’s parents concocted the sexual assault allegations and Q acquiesced out of fear of physical retribution by her parents. The defendant’s wife testified that her husband’s relationship with the victim’s parents had deteriorated over a *104dispute concerning the use and ownership of the home. She also testified about the severe discipline administered to Q and her brother by their parents.
Defense counsel represented that Thibodeau would have corroborated the testimony of the defendant’s wife concerning the defendant’s relationship with the victim’s parents and the disciplinary practices of the victim’s parents.3 Additional testimony concerning the same subject matter is not per se cumulative or unimportant. See State v. Grant, 221 Conn. 93, 106, 602 A.2d 581 (1992) (testimony of several witnesses in support of alibi defense cannot be characterized as unimportant or cumulative); State v. Ruiz, 202 Conn. 316, 325, 521 A.2d 1025 (1987) (testimony of additional witness on significant disputed issue cannot be characterized as cumulative); see also Kobos v. Everts, 768 P.2d 534, 545-46 (Wyo. 1989); 2 D. Louisell & C. Mueller, Federal Evidence (1985) § 128, pp. 74—75; 75 Am. Jur. 2d, Trial § 340, pp. 547-48. “Not all evidence which is entirely duplicative is therefore cumulative and excludable. Evidence may vary in degree of persuasiveness, and when an item of proof which is offered on a point is very different in character or persuasive impact from an item of proof previously received, the former cannot be considered merely ‘cumulative’ of the latter. . . . In short, the discretion of the trial judge to exclude cumulative evidence must be exercised in a discriminating fashion, and with wisdom, particularly where the evidence in question goes to issues of central importance in the case.” Kobos v. Everts, supra, 546, quoting 2 D. Louisell & C. Mueller, supra, pp. 74-75.
*105The importance of Thibodeau’s testimony cannot be underestimated. Thibodeau’s corroborative testimony was important to the defendant’s case because the jury may have accorded less weight to the testimony of the defendant’s wife because of her relationship to the defendant. Additionally, although Q and her brother testified about their parents’ disciplinary practices, neither testified that their parents were involved in a dispute with the defendant over the home. As a result, the trial court’s sanction deprived the defendant of an opportunity to offer important corroborative testimony in support of his claim that the victim’s sexual assault allegations ultimately stemmed from a dispute between the defendant and the victim’s parents concerning the use and ownership of the home.
“If the error is of constitutional magnitude, then the burden is on the state to prove that this error was harmless beyond a reasonable doubt.” State v. Flanders, 214 Conn. 493, 500, 572 A.2d 983, cert. denied, 498 U.S. 901, 111 S. Ct. 260, 112 L. Ed. 2d 217 (1990). In light of the importance to the defendant of Thibodeau’s testimony, I do not believe the state has met its burden of showing harmlessness beyond a reasonable doubt. The trial court’s exclusion of Thibodeau’s testimony impaired the defendant’s ability to present a proper defense.
Even if there was a violation of the sequestration order, the foregoing conclusion is particularly true in light of the numerous lesser sanctions that the trial court could have utilized to remedy this violation. For example, the trial court could have allowed Thibodeau to testify and permitted the state to cross-examine him concerning the extent to which he was influenced by defense counsel’s discussion of the testimony of the defendant’s wife. See State v. Falby, 187 Conn. 6, 26-27, 444 A.2d 213 (1982); United States v. Blasco, 702 F.2d 1315, 1327 (11th Cir.), cert. denied sub nom. Galvan v. *106United States, 464 U.S. 914, 104 S. Ct. 275, 78 L. Ed. 2d 256 (1983). Additionally, the trial court could have instructed the jury that, in weighing Thibodeau’s testimony, it should consider that defense counsel had discussed the testimony of the defendant’s wife in Thibodeau’s presence. See State v. Falby, supra, 26-27; Dutton v. Brown, 812 F.2d 593, 601 (10th Cir.), cert. denied, 484 U.S. 836, 108 S. Ct. 116, 98 L. Ed. 2d 74 (1987). Any of these alternatives was preferable to exclusion of the defendant’s witness.
For these reasons, I respectfully dissent and would reverse the judgment and remand the case to the trial court for a new trial.

 In a colloquy with the trial court, defense counsel stated: “So, you know . . . what you have here, Your Honor, is a statement being made [by the prosecutor], I feel, and a decision [by the court] based solely upon the way— you have [the prosecutor] who says that he did not hear 99 percent of what occurred in that room, and I am saying that the substance of [the] testimony [of the defendant’s wife] was not discussed in front of . . . Thibodeau.”


 Several federal circuits have expressed reluctance to impose this harsh sanction when confronted with a violation of a sequestration order. See United States v. Cropp, 127 F.3d 354, 363 (4th Cir. 1997), cert. denied, 522 U.S. 1098, 118 S. Ct. 898, 139 L. Ed. 2d 883 (1998) (“ [because exclusion of a defense witness impinges upon the right to present a defense, we are quite hesitant to endorse the use of such an extreme remedy”); United States v. Rugiero, 20 F.3d 1387, 1394 (6th Cir.), cert. denied, 513 U.S. 878, 115 S. Ct. 208, 130 L. Ed. 2d 137 (1994) (“ ‘[t]he controlling principle in this Circuit is that violation of an order directing that witnesses be separated does not automatically bar a witness’ testimony’ ”); Government of the Virgin Islands v. Edinborough, 625 F.2d 472, 474 (3d Cir. 1980) (“even when there has been a violation of a sequestration order, the witness is not necessarily disqualified”); United States v. Bobo, 586 F.2d 355, 366 (5th Cir. 1978), cert. denied sub nom. Rowan v. United States, 440 U.S. 976, 99 S. Ct. 1546, 59 L. Ed. 2d 795 (1979) (witness’ failure to comply with sequestration order would not render his testimony inadmissible absent showing of prejudice); United States v. Smith, 578 F.2d 1227, 1235 (8th Cir. 1978) (witness usually disqualified only under particular or special circumstances).


 “The Court: Let me ask you something. What was . . . the nature of Mr. Thibodeau’s testimony?”
* ** *
“[Defense Counsel]: Oh, what is he going to testily to? Basically the only issue that I can see is the issue of disciplining the children, whether the parents—and what the relationship of the parents was to the child and this couple’s relationship to them. ...”